FILED
                                                       DECEMBER 31, 2020
                                                    In the Office of the Clerk of Court
                                                   WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                          )         No. 37385-1-III
                                              )
                  Respondent,                 )
                                              )
   v.                                         )         PUBLISHED OPINION
                                              )
THOMAS MADISON CAREY,                         )
                                              )
                  Appellant.                  )

        PENNELL, C.J. — Thomas Carey appeals the trial court’s limitation of legal fees

awarded him after a jury found he was not guilty of second degree assault by reason of

self-defense. Mr. Carey’s sole argument is that the “lodestar” method for calculating legal

fees does not apply to the self-defense reimbursement statute. We disagree with this

legal claim and therefore affirm.
No. 37385-1-III
State v. Carey


                                         FACTS

       The trial court ordered the State to reimburse Thomas Carey $122,431.31 in legal

fees and costs under RCW 9A.16.110 after he was acquitted of second degree assault on

the basis of self-defense. Mr. Carey had sought $278,879.84.

       A breakdown of Mr. Carey’s request for fees and costs, and the trial court’s award,

is set forth below:

         Fee / Cost                 Amount Sought                   Amount Awarded
                               Flat Fee Pretrial Retainer            Attorney Fees
                                      $10,000.00                ($300.00/hr. x 397.6 hrs.):
                                                                      $119,280.00
                                 Flat Fee Trial Retainer
Partovi Law, P.S.
                                      $250,000.00              Paralegal / Office Staff Fees
(Legal Fees)
                                                                ($125.00/hr. x 22.4 hrs.):
                                                                        $2,800.00

                                   Subtotal: $260,000.00              Subtotal: $122,080.00
Pulver Investigations                          $2,000.00                              $0.00
Law Office of Jeffrey R.
Chapdelaine P.C.
(Consulting Fees)                               $10,000.00                             $0.00
G/T Investigations, Inc.
(Service of Subpoena)                              $50.00                            $50.00
Bos Investigations                                $150.00                           $150.00
Spokane County Sheriff
(Public Disclosure Request)                          $1.31                             $1.31
Behind the Gavel, LLC
(Litigation Support)                              $150.00                           $150.00
Closing Costs
to Refinance House                             $6,528.53                              $0.00
Totals:                                      $278.879.84                        $122,431.31

                                            2
No. 37385-1-III
State v. Carey



       The most significant difference between Mr. Carey’s request and the trial court’s

award is that the court refused to fully reimburse Mr. Carey $250,000 for the flat fee trial

retainer agreement he entered into with his defense counsel. Instead, the court calculated

a reasonable legal fee using the lodestar method. Although Mr. Carey’s attorney requested

any hourly rate calculation of his fees be at $500, the court used a $300 hourly rate for

attorney time and a $125 hourly rate for paralegal and staff time. With these rates, the

court compensated the office of Mr. Carey’s attorney for all hours spent on Mr. Carey’s

case. The court denied Mr. Carey’s requests for some investigative fees, consulting fees

and refinancing costs because Mr. Carey had not supplied adequate documentation.

       Mr. Carey timely appeals the trial court’s order on legal fees and costs.

                                         ANALYSIS

       Mr. Carey contends the trial court improperly limited his legal fee award.

He argues the lodestar method is not the baseline for assessing fees under

RCW 9A.16.110. Instead, he argues the court is required to award all fees actually

incurred unless they are deemed unreasonable. Here, the trial court never made a

finding that the $250,000 flat fee trial retainer agreement was unreasonable. Given

this circumstance, Mr. Carey argues the court was required to reimburse his entire

request for $278.879.84 in legal fees.

                                             3
No. 37385-1-III
State v. Carey


       Mr. Carey’s argument is rooted in a claim of legal error. Our review is therefore

de novo. TracFone Wireless, Inc. v. Dep’t of Revenue, 170 Wn.2d 273, 281, 242 P.3d 810

(2010).

       The self-defense reimbursement statute provides as follows:

               When a person charged with [a violent crime] is found not guilty by
       reason of self-defense, the state of Washington shall reimburse the defendant
       for all reasonable costs, including loss of time, legal fees incurred, and other
       expenses involved in his or her defense. This reimbursement is not an independent
       cause of action. To award these reasonable costs the trier of fact must find that
       the defendant’s claim of self-defense was sustained by a preponderance of the
       evidence. If the trier of fact makes a determination of self-defense, the judge shall
       determine the amount of the award.

RCW 9A.16.110(2).

       The statute states that it is the trial judge, not the jury or defense counsel, who

determines the reasonable amount of a fee award. However, no specific guidance is

provided in the statute as to how the award should be calculated. When it comes to legal

fees, the statute merely requires the fees be actually incurred and that they are reasonable.

       The question of how to interpret statutory authorization to award reasonable legal

fees is not new. Numerous statutes permit courts to award reasonable costs, including

legal fees, to prevailing parties. 1 Most, if not all, of the statutes are silent as to how fees


       1
         See, e.g., chapter 4.84 RCW (defining variety of costs available in different
actions).

                                                4
No. 37385-1-III
State v. Carey


are to be calculated. Bowers v. Transamerica Title Ins. Co., 100 Wn.2d 581, 594,

675 P.2d 193 (1983).

       Our courts have addressed legislative silence on the methodology for legal fee

awards by designating the lodestar principle as the default rule. Id. at 597. The first step

under the lodestar approach is to calculate a fee by multiplying the number of hours

reasonably expended by a reasonable rate of compensation. Id. This initial calculation

does not necessarily constitute a reasonable fee. Scott Fetzer Co. v. Weeks, 122 Wn.2d

141, 151, 859 P.2d 1210 (1993). But the “burden of justifying any deviation” from the

initial calculation rests with “the party proposing the deviation.” Bowers, 100 Wn.2d at

598 (quoting Copeland v. Marshall, 641 F.2d 880, 892 (D.C. Cir. 1980)).

       RCW 9A.16.110 has been significantly amended twice since 1983 when Bowers

identified the lodestar method as the default rule in Washington for legal fee calculations.

LAWS OF 1989, ch. 94, § 1; LAWS OF 1995, ch. 44, § 1. Nothing in the wording of this

statute is inconsistent with utilizing a lodestar approach. We assume the legislature is

aware of our case law when amending statutes. State v. Theilken, 102 Wn.2d 271, 276,

684 P.2d 709 (1984). We therefore interpret RCW 9A.16.110 as contemplating the

standard process of reimbursing reasonable legal fees; this means utilizing the lodestar

methodology. The trial court did not commit legal error in making this determination.


                                              5
No. 37385-1-III
State v. Carey


       We note the trial court did not depart from the lodestar methodology when it

commented Mr. Carey had yet to pay his attorney the $250,000 flat fee trial retainer.

Regardless of whether Mr. Carey had paid the retainer, the court was still required to

begin its analysis with a lodestar calculation. A finding that Mr. Carey had actually paid

the retainer may have prompted the trial court to adjust its lodestar fee calculation. But

the amount of the retainer agreement was not relevant to the court’s initial calculation.

       A trial court’s application of the lodestar methodology is reviewed for abuse of

discretion. Chuong Van Pham v. City of Seattle, 159 Wn.2d 527, 538, 151 P.3d 976

(2007). Mr. Carey never argues the trial court abused its discretion in applying the

lodestar rationale. In fact, his brief lacks a section identifying assignments of error as

required by RAP 10.3(a)(4) and (g). Mr. Carey does briefly complain that the trial court

arbitrarily reduced his attorney’s hourly rate from $500 to $300. However, Mr. Carey

does not argue the trial court’s reduction misapplied the lodestar method or that remand

is required on this point. Given the lack of a clear assignment of error and substantive

briefing, we decline to further address the issue of whether the trial court abused its

discretion in calculating legal fees under the lodestar method. See Bohn v. Cody,

119 Wn.2d 357, 368, 832 P.2d 71 (1992).




                                               6
No. 37385-1-III
State v. Carey


                                    CONCLUSION

       The order on reimbursement of legal fees and costs is affirmed. The parties shall

bear their own appellate costs.


                                         _________________________________
                                         Pennell, C.J.

WE CONCUR:


______________________________
Korsmo, J.


______________________________
Siddoway, J.




                                            7